DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed on July 31, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Of the sixteen non-patent literature references cited in the IDS filed on July 31, 2019, copies were only provided for the following references (filed in parent application no. 13/793,037 on March 11, 2013):

SPEC -- Power and Performance, Design Overview V1.10, Standard Performance Information Corp., October 21, 2008
R. Todling, et al., “Some Strategies for Kalman Filtering and Smoothing”, 1996

Copies of the remaining fourteen references were not provided.  The parent applications for the present application also do not include copies of the NPL references.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

power control unit (PCU) in claims 2-15
power controller in claims 16-21

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure shown in Fig. 2 has been identified as corresponding to the claimed generic placeholders.  Consequently, the claimed power control unit and power controller are interpreted according the structure shown in Fig. 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 14-16 of U.S. Patent No. 9,996,135, and claims 2, 12, and 18 of U.S. Patent No. 10,394,300. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims are anticipated by, or obvious in view of, the patent claims.
The application claims are not identical to the patent claims.  However, most of the limitations recited in the application claims are also recited in the patent claims.  In some cases, patent claims anticipate the application because each of the application claim limitations are also recited in the patent claims (albeit in a narrower form).  In other cases, imitations recited in the application claims that are not explicitly recited in the patent claims are nonetheless obvious in view of the patent claims because they are directed towards conventional components of computing systems that are well-known in the art.  
The application claims correspond to the patent claims in the following manner:

Application claims 2, 10-12, 16, 19, and 21 are obvious in view of ‘135 patent claims 1, 7, and 14-16.  Although patent claim 16 does not explicitly disclose an integrated memory controller or a cache memory associated with the claimed plurality of cores, integrated memory controllers and cache memories are conventional components and therefore would have been obvious to include in a 
Application claims 2, 10-12, 16, 19, and 21 are anticipated by ‘300 patent claims 2, 12, and 18.  Each of the limitations recited in the application claims are also recited by the patent claims.

The remaining application claims are obvious in view of the patent claims because they are directed towards convention components of computing systems, and it would have been obvious to one of ordinary skill in the art to include them.  For example, caches, integrated memory controllers, PCIe interfaces, and displays are well-known components that are commonly included in computing systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wells et al., U.S. Patent No. 9,367,114, is a patent which issued from the parent application to the present application.
Gunther et al., U.S. Patent Application Publication No. 2004/0125514, discloses a system with an external voltage regulator that provides a ramp-up to a higher voltage level using a plurality of intermediate steps [abstract; Fig. 1, 3, 7].
[para. 0055; Fig. 1].
Kolvick et al., U.S. Patent No. 2012/0117397, discloses a system that increases the voltage to a target voltage level by predefined increments [para. 0023].
Liu, U.S. Patent Application Publication No. 2013/0086396, discloses a system that adjusts a reference voltage by ramping up or down to the desired voltage with an adjustable slew rate [para. 0031].
Conrad et al., U.S. Patent No. 2014/0159785, discloses a system with an external voltage regulator that ramps a voltage to a level that supports a requested clock frequency [para. 0016]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov